OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, the complaint reinstated and the case remitted to the Appellate Division for consideration of issues raised but not passed upon on the appeal to that court.
The Appellate Division acted outside of its authority in sua sponte dismissing the complaint on forum non conveniens grounds. Under CPLR 327 (a) a court may stay or dismiss an action in whole or in part on forum non conveniens grounds only upon the motion of a party; a court does not have the authority to invoke the doctrine on its own motion.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.